
      
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Part 54
        [WC Docket Nos. 10-90 and 14-259; Report 3025]
        Petition for Reconsideration of Action in a Rulemaking Proceeding
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Petition for reconsideration.
        
        
          SUMMARY:
          A Petition for Reconsideration (Petition) has been filed in the Commission's Rulemaking proceeding by Harold Mordkofsky, on behalf of Halstad Telephone Company.
        
        
          DATES:
          Oppositions to the Petition must be filed on or before August 24, 2015. Replies to an opposition must be filed on or before September 1, 2015.
        
        
          ADDRESSES:
          Federal Communications Commission, 445 12th Street SW., Washington, DC 20554.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Alexander Minard, Telecommunications Access Policy Division, Wireline Competition Bureau, (202) 418-7400, email: Alexander.Minard@fcc.gov, TTY (202) 418-0484.
        
      
      
        SUPPLEMENTARY INFORMATION:
        This is a summary of Commission's document, Report No. 3025, released July 20, 2015. The full text of Report No. 3025 is available for viewing and copying in Room CY-B402, 445 12th Street SW., Washington, DC or may be accessed online via the Commission's Electronic Comment Filing System at http://apps.fcc.gov/ecfs/. The Commission will not send a copy of this document pursuant to the Congressional Review Act, 5 U.S.C. 801(a)(1)(A), because this document does not have an impact on any rules of particular applicability.
        
          Subjects: Connect America Fund; Rural Broadband Experiments, released by the Commission on June 15, 2015, in WC Docket Nos. 10-90 and 14-259, and published pursuant to 47 CFR 1.429(e). See also § 1.4(b)(1) of the Commission's rules.
        
          Number of Petitions Filed: 1.
        
          Federal Communications Commission.
          Marlene H. Dortch,
          Secretary.
        
      
      [FR Doc. 2015-19374 Filed 8-6-15; 8:45 am]
      BILLING CODE 6712-01-P
    
  